145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William H. BRANDT, Plaintiff-Appellant,v.King County District Court Shoreline Division, Defendant-Appellee.
No. 97-35745.D.C. No. CV-97-00593-WLD.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Western District of Washington William L. Dwyer, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
William Brandt appeals pro se from judgment entered in favor of the defendant in this 42 U.S.C. § 1983 action.  The district court entered judgment upon adopting a recommendation from the United States Magistrate that Brandt's action be barred by application of claim preclusion.  We have jurisdiction, 28 U.S.C. § 1291, and affirm.


3
At the district court, Brandt argued that the claim preclusion should not apply because: (1) he had been deprived of the opportunity to fully litigate the merits of his action in front of a fair and neutral tribunal; and (2) the state court action was dismissed prior to his attempt to amend his complaint to name the District Court as a defendant.  On appeal, however, Brandt raises only one issue-whether "judges have immunity from civil suit for tampering with court records."  He fails to present any facts or legal argument concerning the grounds on which the district court granted summary judgment, claim preclusion.  Although pro se appeals are to be liberally construed, Brandt's argument expressed before the district court is deemed abandoned.  Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988)(issue deemed abandoned where pro se litigant failed to address it in brief).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3